

Exhibit 10.35
 
[Citi Letterhead]
 
June 9, 2008
 
PRIVATE & CONFIDENTIAL
 
Alberto Verme
Global Co-Head Investment Banking
Citigroup
Suite 701, Level 7, Bldg 2 DIFC
P.O. Box 506560, Dubai
 
Dear Alberto:
 
Global Expatriate Assignment – Letter of Understanding
 
On behalf of Global Mobility, I am pleased to confirm the terms and conditions
relating to your expatriate assignment to the Investment Banking Division in
U.A.E. Your assignment is scheduled to commence on July 1, 2008, subject to your
obtaining the appropriate work permit/visa approvals. Citigroup will assist you
and your family in obtaining the appropriate documents.
 
During your expatriate assignment, your salary and benefits will be controlled
exclusively by and administered solely under the terms and conditions of the
expatriate program. Therefore, you are not eligible for any benefits or salary
provided locally in U.A.E. However, you will be subject to certain local
practices, such as office holiday schedules, and restrictions in certain
countries on participation in Citigroup equity compensation and investment
programs.
 
The following is a general summary of the key elements of the expatriate policy
and benefit plans that apply to your assignment. Other than in relation to the
provisions on duration of assignment and notice (see below), in the event of any
inconsistency between the following summary and the applicable policy or plan,
the terms and conditions of the applicable policy or plan shall control and
govern for the period of your expatriate assignment.
 
Attached is a preliminary salary worksheet, which will provide you with an
estimate of your compensation and allowances under the expatriate program.
Allowances fluctuate based on various conditions, including exchange rates.
Refer to the applicable Expatriate Handbook for details.
 
DURATION AND REASON FOR ASSIGNMENT
 
It is anticipated that the length of your assignment to fill a specific need
with the Investment Banking Division as a Global Co-Head will not exceed three
years, subject to business needs and circumstances in each case, and to the
notice provisions set out in this letter below. If your assignment extends
beyond three years, during the fourth year, your business in its sole discretion
may extend your expatriate assignment or begin to explore other options,
including but not limited to, termination of your assignment (see notice
provisions below). Citigroup may, on termination of your assignment, at its sole
discretion, offer you the opportunity to either become a local employee,
repatriate to your original sending country, or take another expatriate
assignment in another country.
 

--------------------------------------------------------------------------------



Page 2 of 7
 
This letter is not an employment contract or a guarantee to employ you for any
definite period of time or at any place at any time. To the extent legally
permissible, your employment at all times is on an “at-will” basis.
 
SALARY
 
At the start of your assignment, your annual gross base salary will be
US$225,000 and your job level is Managing Director.
 
For the duration of your assignment to the Investment Banking Division in U.A.E,
your salary will be maintained in US Dollars.
 
You should refer to the Compensation section of the Expatriate Handbook for
further information relating to the terms and conditions that apply to your
salary and any other discretionary benefits you may be eligible to receive
during your expatriate assignment.
 
Any remuneration received under the terms of this letter will be subject to such
deductions as are required by law, as well as any amounts required in accordance
with the expatriate remuneration policy (such as hypothetical taxes and housing
charges referred to below.)
 
EXPATRIATE HANDBOOK
 
All of the benefits and allowances outlined in this letter are subject to
certain limits and specific definitions. These explanations of other benefits
provided to you during your assignment, and responsibilities associated with
your expatriate assignment, are set forth in the applicable Expatriate Handbook,
which is available on the Global Mobility Web site on the Human Resources
Intranet. The Global Mobility Web site address is:
http://globalmobility.citigroup.net/
 
In the handbook, you will find guidelines on:
 
 * Moving and relocation procedures (shipment of goods, shipment of pets,
   temporary living, etc.);
 * Goods and services differential and moving allowance;
 * Education allowances and assistance for your dependent children;
 * Home leave (if applicable);
 * Vacation schedules and procedures;
 * Automobile assistance (if applicable) and language training;
 * Pre-assignment medical examinations and check-ups;

--------------------------------------------------------------------------------



Page 3 of 7
 * Change in family status policies;
 * Emergency leave and evacuation procedures, should those be necessary; and
 * Termination of employment or resignation.

You’ll also find a detailed description of Citigroup’s tax equalization and tax
protection policies.
 
HYPOTHETICAL TAX WITHHOLDING AND HYPOTHETICAL HOUSING CHARGES
 
•  Actual and Hypothetical Taxes
Citigroup will pay all income taxes to all taxing jurisdictions on total
Citigroup compensation paid during your expatriate assignment. During this same
period, Citigroup will deduct hypothetical taxes from your expatriate salary
each month. You are also responsible for hypothetical tax on any Citigroup
equity income during your assignment (e.g., stock option exercise gains and the
value of stock awards at vesting). Hypothetical taxes, calculated on your
Citigroup compensation, are based on United States income tax. You will be
responsible for all actual taxes due on any non-Citigroup income, but you may be
entitled to claim a limited right to tax protection for such income, as more
fully explained in the applicable Expatriate Handbook.
 
The benefits described in the Expatriate Handbook and summarized elsewhere
herein, for which you may be eligible as a participant in the expatriate
program, including the tax equalization policy, will at all times be subject to
the terms of the expatriate program then in effect. These benefits are broadly
designed to limit as far as reasonably possible your out-of-pocket costs for
certain living expenses, including income taxes, to what you would have paid had
you been an employee under local terms and conditions in your compensation
country. To ensure the fair and equitable administration of these policies, you
agree to assume the following responsibilities:
 
•  Payment of Tax Obligations to Citigroup
You agree to pay Citigroup any outstanding hypothetical taxes within 30 days of
the date of your final tax reconciliation statement for the year (the “Due
Date”). Payments not received by the Due Date will be subject to additional
interest charges and penalties.
 
•  Filing Tax Returns
You agree to cooperate with PwC in preparing any required income tax returns
including providing PwC with any required information in a timely manner and
ensuring that it is complete and accurate in all material respects. You will be
liable for any charges, penalties and interest assessed by the taxing
authorities as a result of any untimely or inaccurate submissions.
 

--------------------------------------------------------------------------------



Page 4 of 7
 
•  Notice and Right of Offset
If you cannot meet any of these tax related obligations within the time
provided, you agree to notify Citigroup in writing as soon as reasonably
practicable, fully describing the reasons for your non-compliance. Depending on
the circumstances, Citigroup may, at its discretion, offer you an adjusted
payment schedule (but shall be under no obligation to do so). However, if any
amounts due hereunder remain unpaid for 120 days after the Due Date and a
re-payment schedule has not been agreed to by you and Citigroup in writing, you
hereby consent to the deduction of any such sums owing by you to Citigroup from
your salary, any allowances, reimbursements or any other payment or payments due
to you from Citigroup or any associated company. You hereby also agree to make
immediate payment of any such sums owed by you to Citigroup or any associated
company upon demand.
 
•  Hypothetical Housing Charges
Citigroup will deduct a hypothetical housing cost from your expatriate pay each
month. Hypothetical housing costs represent an independent estimate of the
average expense of housing in New York for a person at your salary level and
family size. This deduction can change when there is a change in your base
salary and also annually based upon survey data provided by an independent
consultant. You agree to this deduction from your pay and acknowledge that it
may be less than or may exceed the housing allowance described below, based on
housing costs in your assignment location relative to average housing costs in
New York.
 
SPECIFIC EXPATRIATE ASSIGNMENT ALLOWANCES
 
Listed below are the major expatriate allowances. Citigroup will pay any taxes
due on these allowances.
 
•  Housing Allowance
Citigroup will pay a housing and utility allowance designed to cover the cost of
housing in your assignment country. This amount is based on your family size
(which includes only those who accompany you on assignment) and is limited to an
amount determined for your country of assignment. The allowance is subject to
periodic reviews and may change based upon survey data provided by an
independent consultant. Any rental and utility costs in excess of the country
allowance for your family size is your responsibility.
 
Citigroup will pay all taxes incurred on this housing allowance.
 
•  Moving Allowance
At the beginning of your assignment, you will receive a one-time lump-sum moving
allowance of US$10,000 to cover some of your incidental moving expenses.
 
•  Goods and Services Differential
To cover the difference in the cost of goods and services between New York and
Dubai, a Goods and Services (G&S) Differential will be paid to you, if
applicable, as a tax-free monthly payment. The amount provided can change
monthly depending on inflation, foreign exchange rates, salary and family size.
It is paid only if the cost of goods and services, as determined by our outside
consultant, exceed the costs in New York.
 

--------------------------------------------------------------------------------



Page 5 of 7
 
•  Hardship Allowance
Due to living conditions in Dubai, you are eligible for a hardship allowance.
The amount of the allowance is a variable percentage of your base salary (capped
at $150,000), which for your assignment location is currently 10% per month.
Hardship allowances are reviewed periodically (generally, annually) and are
therefore subject to change. Citigroup will pay any taxes due on this allowance.
 
EMPLOYMENT STATUS
 
During the term of your assignment you will not be an employee of CGML Dubai or
Citibank NA Dubai Branch. You shall remain an employee of the Citigroup
employing entity as set out in your employment contract which will be lending
your services to the Investment Banking Division of CGML Dubai pursuant to an
inter-company agreement for the supply of employee services.
 
EMPLOYEE BENEFITS AND COUNTRIES DEFINED
 
•  Employee Benefits
Throughout your assignment, you will be eligible for the expatriate health and
insurance program, which includes medical and dental coverage.
 
Information on your various benefits will be provided to you under separate
cover.
 
•  Countries Defined
Your expatriate assignment will typically impact more than one jurisdiction. In
order to facilitate the best possible management of expatriate-related benefits,
the countries to which you have a relationship during your assignment are
specified as follows:
 
Your assignment country is U.A.E. and your compensation country is the United
States.
 
Your pension country is the United States. You will continue to be covered under
the current retirement plan for your pension country for which you are eligible
(if any). Generally, you will not be eligible for any company or government
provided benefits in your assignment country, unless required by law. You will
remain eligible for other mandatory or government social/welfare programs in
your pension country to the extent legally possible.
 
Your home leave country is United States and is the country to which you and
your family may take your annual home leave.
 

--------------------------------------------------------------------------------



Page 6 of 7
 
Your principal residence is located in the United States, which is defined as
your property management country.
 
The country to which you are expected to return at the end of your expatriate
assignment is the United States, which is defined as your return country.
Citigroup will make a reasonable effort to find you a suitable position within
Citigroup upon your return to this country. However, you accept that Citigroup
does not guarantee you reinstatement to your pre-assignment position (or any
other position of employment) in this country or anywhere else in the world.
 
VARIATION OR TERMINATION OF POLICY AND/OR TERMS OF ASSIGNMENT
 
Citigroup reserves the right to modify, amend and/or discontinue any of the
terms and conditions of the policies or programs described in this letter and/or
the Expatriate Handbook, or any other aspect of the expatriate program, at any
time and from time to time. Citigroup also maintains and you acknowledge by
signing below, that the place of work is not an essential element of the
employment relationship and can be changed by the company, in its sole
discretion.
 
NOTICE
 
Your employment may be terminated in accordance with the notice provisions set
out in your contract of employment.
 
You should refer to the notice section of the Expatriate Handbook for further
information relating to the terms and conditions that apply to the termination
of your employment (by Citigroup or by you) during your expatriate assignment.
 
DATA PRIVACY
 
By signing this letter, you agree that Citigroup, any Associated Company and/or
third parties may in connection with your employment and/or your expatriate
assignment (during and after termination), process personal data (including
sensitive personal data) for the purposes of managing your employment and
assignment arrangements (for example, for the provision of benefits to you), for
compliance with legal and regulatory obligations (including, but not limited to,
the prevention and detection of crime and anti-terrorism), for the purpose of
Citigroup’s business or other legitimate interests or as otherwise required or
permitted by law or regulation. Because of the international nature of an
expatriate assignment, your personal data will, subject to applicable law, be
transferred internationally to other countries worldwide for the purposes of
managing your international assignment. This may mean that personal data is
transferred to countries, such as the United States, where the data servers are
located. Each country provides different standards of legal protection of
personal data.
 

--------------------------------------------------------------------------------



Page 7 of 7
 
SIGNATURE
 
Please sign and date two copies of this letter and return one copy to me and
retain the other copy for your records. By signing below, you agree to the terms
of the expatriate program and your assignment as summarized and set forth in
this letter and the Expatriate Handbook, which you acknowledge that you have
read and understood.
 
I wish you much success in your new assignment.
 
Sincerely,
 
/s/ Abdulla Edham,
Human Resources Head – Middle East
 
 
 

Accepted by: /s/ Alberto Verme  Date: June 24, 2008 


 
 
Attachments: Preliminary Compensation Statement
 

--------------------------------------------------------------------------------





   PREPARED BY:       Jo Tolchard       DATE:     10/06/2008    NAME: ALBERTO
VERME  


EXPATRIATE PAY STATEMENT ESTIMATES   PLEASE NOTE: ESTIMATE WILL NOT EQUAL YOUR
ACTUAL NET PAY, SINCE MEDICAL AND DENTAL DEDUCTIONS, INSURANCE, STOCK PURCHASE
PLANS, ETC., ARE NOT INCLUDED.

  MONTHLY       ANNUAL    TAXABLE EARNINGS
                                                        BASE SALARY $18,750.00
$225,000.00                                                         TAXABLE
EARNING                                                         TAXABLE BONUS   
NON-TAXABLE EARNINGS                                                        
HARDSHIP ALLOW $1,250.00 $15,000.00
                                                        GOODS/SVCS ALLOW
$1,036.30 $12,435.57    HYPO CHARGES
                                                        HYPO TAX-FEDERAL
($-3,104.72) ($-37,256.58)
                                                        HYPO TAX-STATE
($-1,151.15) ($-13,813.78)
                                                        HYPO FICA SS ($-527.00)
($-6,324.00)                                                         HYPO FICA
MED ($-271.88) ($-3,262.50)
                                                        HYPO NY HOUSING
($-3,003.33) ($-36,040.00)      NET PAY IN USD $12,978.23 $155,738.71

 
   A RELOCATION ALLOWANCE OF USD 10,000 WILL BE CREDITED TO YOUR ACCOUNT AT THE
APPROPRIATE TIME.
 
   CIGNA EMPLOYEE CONTRIBUTIONS BASED ON A FAMILY SIZE OF 4
   MEDICAL USD $496 PER MONTH 
   DENTAL USD $44.18 PER MONTH
 

--------------------------------------------------------------------------------